                IN THE XJNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


BRENDA WEBB,

       Plaintiff,

V.                                              CASE NO. CV421-178


DOLLAR TREE STORES, INC., XYZ
ENTITY, and JOHN DOE,

       Defendants.




                                   ORDER


       Before the Court is Plaintiff Brenda Webb's Stipulation That

Plaintiff Will Not Seek Damages In Excess of $75,000.00.^ (Doc.

6.) On May 11, 2021, Plaintiff filed her complaint in the State

Court of Chatham County alleging that she slipped and fell in

Defendant Dollar Tree's store. (Doc. 1, Attach. 1 at 5 8.) In her

complaint. Plaintiff seeks damages for pain and suffering, loss of

earnings, loss of enjoyment of life, and medical expenses. (Id. at

     46-48.) Plaintiff does not specify the exact amount of damages

she seeks, but provides that she has incurred medical expenses in

excess of $10,875.00 and will incur future medical expenses in

excess of $18,200.00. (Id. at              24-25.) Defendant Dollar Tree

removed   the   case   to   this   Court   on   June   14,   2021,   asserting



1 Plaintiff actually filed two stipulations, which both state that
Plaintiff will not seek damages from Defendant Dollar Tree in
excess of $75,000.00. (Docs. 5, 6.) For purposes of this order,
the Court will refer to Plaintiff's later filed stipulation.
diversity jurisdiction under 28 U.S.C. § 1332. (Doc. 1 at 3.)

Subsequently,     Plaintiff    filed    her     stipulation   stating     that

Plaintiff would not seek damages from Defendant Dollar Tree in

excess of the sum or value of $75,000.00, exclusive of interest

and costs. (Doc. 6.) Because Plaintiff has now stipulated that she

does not intend to seek more than $75,000.00 in damages, the Court

questions its jurisdiction.

     Pursuant to 28 U.S.C. § 1332, district courts have original

jurisdiction over claims between citizens of different states if

^^the matter in controversy exceeds the sum or value of $75,000.00,

exclusive   of   interests    and   costs   .   .   .   Plaintiff   has    now


stipulated that she will not seek damages in excess of $75,000.00,

seemingly to divest this Court of jurisdiction. (Doc. 6.) However,

''a post-removal stipulation [as to the amount in controversy] does

not normally divest a federal court of jurisdiction." Millhouse v.

Brannen, No. 7:ll-cv-15 (HL), 2011 WL 672337, at *1 (M.D. Ga. Feb.

16, 2011); Boyd v. Shelton, No. 1:09-cv-03502-JOF, 2010 WL 1817759,

at *2 (N.D. Ga. May 6, 2010) (''[0]nce a case has been removed,

post-removal reductions in the amount of damages requested do not

generally divest the court of diversity jurisdiction."). In a case

where a post-removal event, like ^^a subsequent reduction of the

amount at issue below jurisdictional levels, destroys previously

existing jurisdiction" ^^a federal court will keep a removed case."
Wis. Dep^t of Corr. v. Schacht, 524 U.S. 381, 391, 118 S. Ct. 2047,

2053, 141 L. Ed. 2d 364 (1998).

     Nevertheless,    when       it     appears     that    subject     matter

jurisdiction may be lacking, '"a federal court must inquire sua

sponte into the issue . . .             Morrison v. Allstate Indem. Co.,

228 F.3d 1255, 1261 (11th Cir. 2000). The Court must "assure itself

that the case involves the requisite amount in controversy" if

removal is based on diversity jurisdiction. Id. Importantly, the

burden of establishing diversity jurisdiction "rests                  with the

defendant seeking removal." Scimone v. Carnival Corp., 720 F.3d

876, 882 (11th Cir. 2013).

    "If the jurisdictional amount is not facially apparent from

the complaint, the court should look to the notice of removal and

may require evidence relevant to the amount in controversy at the

time the case was removed." Williams v. Best Buy Co.,Inc., 269

F.3d 1316, 1319 (11th Cir. 2001). "[W]here a plaintiff has made an

unspecified demand for damages in state court, a removing defendant

must prove by a preponderance of the evidence that the amount in

controversy   more   likely      than     not     exceeds   the   $75,000.00

jurisdictional requirement." Boyd, 2010 WL 1817759, at *2 (quoting

Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994)).

     From the Court's perspective. Defendant Dollar Tree has not

proven by a preponderance of the evidence that the Court has

original   jurisdiction   over    this    matter.    Because   the    face   of
Plaintiff's     complaint    only      specifies     $29,075.00    in   damages.

Defendant Dollar Tree, in the notice of removal, asserted that the

amount in controversy is met based on Plaintiff s pre-suit demand

letter. (Doc. 1 at 3.) In the demand letter. Plaintiff requests a

sum of $500,000.00 to settle the matter. (Doc. 1, Attach. 2 at 3.)

However,      ^'settlement   offers       commonly     reflect     puffing   and

posturing, and such a settlement offer is entitled to little weight

in measuring the preponderance of the evidence." Jackson v. Select

Portfolio Servicing, Inc., 651 F. Supp. 2d 1279, 1281 (S.D. Ala.

July    31,   2009).   Courts     do     not   entirely   disregard     pre-suit

settlement demands, but rather determine whether the demand sets

forth " 'specific information . . .to support [Plaintiff's] claim

for damages' such that it appears '[she] is offering a reasonable

assessment of the value of [her] claim.' " Maisonneuve v. Quicktrip

Corp., No. l:15-CV-02603-ELR, 2015 WL 12645741, at *1 (N.D. Ga.

Oct. 20, 2015) (quoting Jackson, 651 F. Supp. 2d at 1281).

       Here, Defendant Dollar Tree has not provided any information

to establish that Plaintiff's pre-suit demand is a "reasonable

assessment     of   the   value     of    [her]    claim."   Id.    Considering

Plaintiff s stipulation that she will not seek damages in excess

of $75,000.00, Defendant Dollar Tree must prove by a preponderance

of the evidence that the          amount in controversy requirement is

satisfied in this case. Accordingly,               Defendant Dollar Tree is

DIRECTED to demonstrate within four-teen (14) days from the date of
this order whether the Court has subject matter jurisdiction over

this case. If Defendant Dollar Tree fails to do so, the Court will

remand this case to the State Court of Chatham County for lack of

subject matter jurisdiction.

       SO ORDERED this         day of June 2021




                                WILLIAM T. MOORE, JRT
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
